Blandford, J.
Complainant in an equity case obtained that, upon *292paying the defendant two thousand dollars within six months, the lat-. ter should convey to him a certain tract of land, the defendant having contended in the litigation that the complainant should pay him $4,500. Complainant’s attorneys recorded their lien against the land. Complainant procured a third party to advance the money due under the decree; defendant conveyed the land to the plaintiff, who conveyed it to the third party as security for the money so advanced. The attorneys foreclosed their lien and caused the land to be levied on, and a claim was interposed:
James A. Harley, for plaintiff in error.
Reese & Little; Jordan & Lewis, for defendants.
Held, that the lien of the attorneys attached to the land when it was conveyed to the complainant, and followed it into the hands of the person to whom the complainant conveyed it.
Judgjnent affirmed.